Title: To Thomas Jefferson from James Mercer, 8 January 1780
From: Mercer, James
To: Jefferson, Thomas



Dear Sir
Fredericksburg. St. James’s. Jany. 8th 1780.

  The severity of the weather obligeing Colo. Mason to continue with me for three days, he among other things communicated to me the powers the General assembly had vested your Excellency with respecting the settlement of this State’s accounts with the united States, and your Inclination that I shou’d undertake this business. Considering the Recess I have had from the fatigues of public Service and my late resignation of my Seat in Congress it gave me not a little uneasiness that I must again and so shortly decline a business I know is of importance to Virginia and the more so as your Excellency wished me to undertake it. I mentioned to Colo. Mason my peculiar Domestic Situation and he writes your Excellency on that Subject by this Conveyance, but how much he has said I know not, and his last request being that I shou’d write your Excellency on the Subject, I presume he has left something for me to say without being guilty of a Repetition. I must therefore in my justification assure your Excellency that nothing but the frequent and critical Situation of my Wife shou’d have induced me to quit Congress where so much was to be done, this Cause continuing till the first of May next, I cou’d not accept the new Business intended me, nor can I now say nor how soon after I cou’d be from home for any length of time. All that I can say is that I shou’d gladly undertake my share of Service in these critical times and that nothing but necessity shou’d induce me to refuse any employment (as to solliciting any I never did nor ever shall) and cou’d I foresee the extent of the business proposed and know how soonit must be done, my will is to undertake it, tho’ of all that cou’d be offered it must be the most hazardous in pleasing and the most difficult to accomplish with Justice to Virginia. For entre nous, I am sure the prejudice of Congress against Virginia on account of the Land office is now so great that I cou’d not expect Justice at their Hands, and if I mistake not, the Nature of Virginia’s Demand, is such as to require Chancellors, not prejudiced Judges at Common Law to settle them. From Colo. Masons information I understand this demand commences from the beginning of this War. If so there can be no precedent to govern me or bind Congress, and I remember so much of this business which occurred during my being of the Committee of Safety, as to know that liberality of Sentiment is really necessary in adjusting so complicated affairs of business; tho’ I think now as I did then, that the plan adopted by that Committee and the account stated by Mr. Everard ought to be approved; and I hope since then that more Leisure and knowledge of the executives may have rendered such matters more certain.
  I have heretofore forbore intruding on your Excellency’s time, but as I have taken up my Pen I can’t lay it down without expressing the high Sense I have of the Services rendered my Brother. Colo. Mason gives me such a favourable detail of his Life, that I can but rejoice that I ever thought of it, and that there was a power on Earth capable of working such a Change, as your Excellency has, in a Relation I have much Interest in. I have the honour to be, with great esteem Yr. Excellency’s most obedt. & much obliged humble Servant,

Js. Mercer

